Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 10/20/2022 has been entered and made of record. Claims 1, 14, 17 and 20 are amended. Claim 16 is canceled. Claim 21 is new. Claims 1-15 and 17-21 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 20 have been fully considered but they are not persuasive.
Applicant asserts that Sander-Ceder in view of Museth does not teach "during at least one iteration, a first section of the candidate simplified path ... based on a portion of the deviation associated with anchor points of the subset of anchor points corresponding to the first section of the candidate simplified path  exceeding a fraction of a deviation threshold" as recited in claim 1 (p. 12-13 of Remarks).
The amended claim 1 cites a first section of the candidate simplified path is determined based on a portion of the deviation… exceeding a fraction of a deviation threshold. It is obvious that the cited first section of the candidate simplified path refers to one segment of the candidate simplified path. The claim 1 is directed to determine one segment of the candidate simplified path even if the deviation of anchor points is above a fraction of a deviation threshold, which is not supported by well-knowledge of curve fitting and the specification. Application states that the support of this amendment is the paragraph [0024] and [0035], which are reproduced as below:

    PNG
    media_image1.png
    494
    608
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    607
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 cites the limitation determining a first section of the candidate simplified path based on a portion of the deviation associated with anchor points exceeding a fraction of a deviation threshold, which is not supported by the specification. Here, the claim 1 means to determine a section of simplified path even if the deviation of anchor points is above a fraction of a deviation threshold.
Claim 14 also cites, at each iteration, if a point distance, between an end point of the original path and the corresponding end point of the candidate simplified path, is above a predetermined fraction of the deviation value, maintain a first portion of the current candidate simplified path, which is not supported by the specification either.
Claim 20 cites calculating a distance between a whole original path and a section of the initial simplified path, comparing with a fraction of the predetermined deviation threshold… which is not supported by the specification either.
Claims 2-13,15,17-19 and 21 depend on the corresponding independent claims 1, 14 and 20, and are rejected upon the similar rationale.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14-15 and 17-21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 cites “determining an end point on the original path…causing a first portion of the current candidate simplified path corresponding to the end point…” Here, the candidate simplified path is a simplified version of the original path. Thus, it is obvious that one end point of the candidate simplified path may correspond to a section of the original path.


Claim 20 cites “divide the original path into a set of subdivided segments associated with corresponding set of end points”. Here, the end points refer to the points of the original path. Claim 20 further cites “determine a second section of the initial simplified path corresponding to an end point of the set of end points…” Here, it is possible for one point of a simplified path may correspond to a section of the original path. Further, claim 20 cites determining a second section of the initial simplified path…where a distance… is more than the predetermined deviation value. However, the deviation is determined using a distance between the original path and a first section of the initial simplified path. Here, the same deviation is used for both first and second section of the same initial simplified path. Claim 20 further cites to compare this deviation value to the predetermined deviation threshold (a total deviation value).
Claims 15,17-19 and 21 depend on claims 14 and 20, and are rejected upon the similar rationale.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Weiming He/
Primary Examiner, Art Unit 2612